Order issued October 29, 2015




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-15-00407-CR
                      ________________________________________

                       MICHAEL DOUGLAS PERRIN, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                         Before Justices Lang, Evans, and Whitehill

      Based on the Court’s opinion of this date, we GRANT the May 28, 2015 motion of Julie

Woods for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Julie Woods as counsel of record for appellant. We DIRECT the Clerk of the

Court to send a copy of this order and all future correspondence to Michael Douglas Perrin,

TDCJ No. 1992772, Middleton Unit, 13055 FM 3522, Abilene, Texas, 79601.



                                                   / David Evans/
                                                   DAVID EVANS
                                                   JUSTICE